Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	
	Claims 46-50, 57,58,60, 62-71 and 156-160 are pending and under examination.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	Claims 46-50, 57,58,60, 62-71 and 156-160 are allowed.
	Applicants’ arguments are persuasive. All previous rejections are withdrawn.
Furthermore, the prior art does not teach or fairly suggest a method comprising  the claimed combination of steps, including providing gel droplets, each containing a droplet- specific  species of nucleic acid probes with respect to each of the other gel droplets based on different nucleic acid sequences of the distinguishable species.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639